Citation Nr: 1826806	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-30 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Sami, Associate Counsel

INTRODUCTION

The Veteran had active military service from July 1982 to September 1982, from January 2002 to October 2002, from March 2003 to March 2003, and from January 2006 to June 2007.  The Veteran died in December 2011.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  The Veteran died in December 2011 and his death certificate indicates that the immediate cause of death was ischemic heart disease; hypertension and tobacco use were contributory causes of death.

2.  The proximate cause of the Veteran's death was not due to any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA; or, an event not reasonably foreseeable resulting from the Veteran's  receipt of electroconvulsive therapy (ECT) for treatment.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C. § 1151 for the cause of the Veteran's death have not been met.  38 U.S.C. § 1151 (2012); 38 C.F.R. § 3.361 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the Veteran's death was caused by electroconvulsive therapy (ECT) that he received at a VA Medical Center to treat his service-connected posttraumatic stress disorder (PTSD).

The Veteran died in December 2011.  At the time of his death, the Veteran was service-connected for PTSD, residuals of a total knee replacement, spondylosis, chronic fatigue syndrome, and residuals of cyst excision (back).  His death certificate lists ischemic heart disease as the cause of death, and hypertension and tobacco use as contributory causes of death.

Under VA laws and regulations, when a Veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death was service-connected.  38 U.S.C. § 1151; 38 C.F.R. §§ 3.358, 3.361.

Since the Appellant filed the claim after October 1, 1997, she must show some degree of fault, and more specifically, that the proximate cause of the Veteran's disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care; or was due to an event not reasonably foreseeable.  38 U.S.C. § 1151 (a)(1); 38 C.F.R. § 3.361.

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or, that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361 (d)(1). 

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361 (d)(2).

In June 2015, the VA sought an independent medical opinion from a Board-certified psychiatrist to determine whether VA's administration of ECT was the proximate cause of the Veteran's death.  The examiner stated that, to a reasonable degree of medical certainty, the Veteran's death was not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the VA's part in furnishing ECT or other hospital care, medical, psychiatric or surgical treatment or examination. 

In this regard, the examiner stated that the Veteran exhibited a good response to receiving monthly maintenance ECT for his depression.  He concluded that the Veteran's prescription for ECT was clinically appropriate.  He further noted that pre- and post-procedure records indicate that the Veteran's treatment was delivered within the standard of care and did not differ substantially from his prior treatments, and, alternatively, that there was no indication from the records that the Veteran's care was careless, negligent, or otherwise contributed to his death through fault.  The examiner additionally referenced documentation of the Veteran's informed consent for the treatment.  The examiner noted that the Veteran's last ECT session was four days prior to his death and that procedure records reflected that the session had a successful recovery.  Lastly, the examiner noted that ECT was not listed among the contributory causes of death on the Veteran's death certificate.  

The Board finds that the June 2015 medical opinion is adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the appellant, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the June 2015 medical opinion is the most probative evidence of record.

Upon careful review of the evidence of record, the Board finds that the VA did not exhibit carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part of, nor was it due to an event not reasonably foreseeable in providing ECT to the Veteran.  The record shows that the Veteran and the appellant received information, both verbally and written, on how ECT works, its risks and common side effects, and post-therapy expectations, and the Veteran signed the requisite consent forms.  Treatment notes of the monthly ECT sessions from January 2011 to December 2011 indicate that the Veteran was doing well, was free of pain, that his depression was in remission, and there were no obvious complications resulting from the therapy.  Treatment notes from May and June 2011 show that the Veteran reported two syncopal episodes that he suspected were associated with ECT.  However, the examining physician attributed the syncope to overmedication of hypertension medications and dehydration.  Subsequent treatment notes reflect that the complaint was resolved.  After his last ECT session in December 2011, the Veteran was noted to be alert and oriented; he did not have complaints of pain, nausea, or vomiting.  The Board notes that the independent medical opinion deemed that the Veteran's receipt of ECT for his PTSD was clinically appropriate, and, furthermore, finds no evidence in the record that is inconsistent with the medical opinion's conclusion that VA's care of the Veteran was not unreasonable.
 
The Board is sympathetic to the appellant's claim and recognizes the assertions of the appellant with respect to the etiology of the Veteran's death.  The Board has no reason to doubt the sincerity of the appellant, nor the credibility of her statements. However, the Appellant lacks the medical training and expertise in this instance to provide a competent medical opinion as to the etiology of the Veteran's death. Consequently, the Board finds the opinion of the independent medical examiner to be of much greater probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  

As a result, the preponderance of the evidence supports a finding that the Veteran's death was not the result of VA's care and compensation for the cause of the Veteran's death under 38 U.S.C. § 1151 is not warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for the cause of the Veteran's death is denied.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


